Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 1 of 20



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA
                              FT. LAUDERDALE DIVISION


  UNITED STATES OF AMERICA,                             )
                                                        )
                         Plaintiff,                     )
                                                        )
         v.                                             )       Civil No.: 0:19-cv-60126
                                                        )
  FEROL SAINT-JEAN also known as                        )
  DAVID SAINT-JEAN, and DSJ TAX &                       )
  MULTI SERVICES INC.,                                  )
                                                        )
                         Defendants.                    )

                        COMPLAINT FOR PERMANENT INJUNCTION

         The United States of America, by and through undersigned counsel, complains and

  alleges as follows:

         1.      Plaintiff, the United States, brings this action to permanently enjoin Defendants

  Ferol Saint-Jean, also known as David Saint-Jean (“Saint-Jean”), and DSJ Tax and Multi

  Services Inc. (“DSJ Tax”) (collectively, the “Defendants”) from:

              a. Preparing, assisting in the preparation of, or directing the preparation of federal

                 tax returns, amended returns, or other tax-related documents and forms, including

                 any electronically submitted tax returns or tax-related documents, for any entity or

                 person other than themselves;

              b. Using, maintaining, renewing, obtaining, transferring, selling, or assigning any

                 Preparer Tax Identification Number (“PTIN”) or Electronic Filing Identification

                 Number (“EFIN”);

              c. Owning, managing, working for, profiting from, or volunteering for any

                 individual, business, or entity engaged in tax return preparation;



                                                                                                17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 2 of 20



               d. Transferring, selling, or assigning their customer lists and/or other customer

                  information;

               e. Engaging in activity subject to penalty under 26 U.S.C. §§ 6694, 6695, and/or

                  6701; and

               f. Engaging in conduct that substantially interferes with the proper administration

                  and enforcement of tax laws.

                                    JURISDICTION AND VENUE

          2.      This action is authorized and requested by the Chief Counsel of the Internal

  Revenue Service, a delegate of the Secretary of the Treasury of the United States, and is

  commenced at the direction of the Attorney General of the United States in accordance with 26

  U.S.C. §§ 7407 and 7408.

          3.      This Court has jurisdiction pursuant to 26 U.S.C. § 7402(a) and 28 U.S.C. §§

  1340 and 1345.

          4.      Venue is proper in this Court, pursuant to 26 U.S.C. §§ 7407(a), 7408(a), and 28

  U.S.C. § 1391, because Saint-Jean prepares taxes in and DSJ Tax is located in Broward County,

  Florida, which is within this judicial district and the events giving rise to this claim occurred

  within this judicial district.

                                            DEFENDANTS

          5.      Saint-Jean has prepared tax returns since 2002 and has operated DSJ Tax since

  2006. He resides in Coral Springs, FL and operates DSJ Tax in Lauderhill, FL. Saint-Jean

  obtained a PTIN from the IRS that he uses to identify himself on returns he prepares for

  customers.




                                                    2

                                                                                                 17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 3 of 20



         6.      Saint-Jean has no formal training in tax return preparation. He worked briefly at

  H&R Block in 2002, attends IRS tax forums, and participates in online training provided by his

  software provider, TaxWise.

         7.      DSJ Tax is located at 2311 N. State Road 7, Ste. 111, Lauderhill, FL 33313 and is

  Saint-Jean’s business. The business was incorporated by Saint-Jean in 2006, and, according to

  state records, is an active corporation in good standing. DSJ Tax obtained an EFIN that it uses to

  electronically file returns for customers. It employs several other return preparers, but Saint-Jean

  is the President, CEO, and registered agent. All of DSJ Tax’s gross receipts are generated from

  income tax preparation fees.

         8.      Each DSJ Tax preparer uses his or her own PTIN, but tax returns prepared in the

  office are e-filed using the EFIN assigned to DSJ Tax.

                                   DEFENDANTS’ ACTIVITIES

         9.      Saint-Jean and other DSJ Tax preparers prepare and file hundreds of returns each

  filing season. From 2011 to 2018, they filed approximately 4,364 individual tax returns. In 2017

  and 2018, DSJ Tax prepared 461 and 414 individual tax returns respectively. Of those returns,

  more than half – 249 in 2018 and 229 in 2017 – were personally prepared by Saint Jean. Saint-

  Jean’s conduct in preparing returns is attributable to DSJ Tax, which can only act through Saint-

  Jean and the other preparers it employs. Both Saint-Jean and DSJ Tax are “tax return preparers”

  as defined by 26 U.S.C. § 7701(a)(36).

         10.     Saint-Jean charges a flat fee of $75 for income tax preparation. Additional fees

  are charged based on the number of forms and schedules completed as well as the number of

  dependents. Saint-Jean generally allows the preparers that work for DSJ to charge what they




                                                   3

                                                                                              17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 4 of 20



  want, but that the amount has to be less than $500 to keep it within the guidelines set forth by his

  bank product – Santa Barbara Tax Products Group.

         11.     In 2015, the IRS began investigating Saint-Jean and DSJ Tax and selected thirty

  (30) returns prepared by Saint-Jean and DSJ Tax for examination. A review of those returns

  showed that Saint-Jean and DSJ Tax prepared returns that claim false education credits and

  overstated Earned Income Tax Credits (“EITC”).

         12.     The EITC is a benefit for working taxpayers with low to moderate income. The

  amount of EITC for which taxpayers may qualify depends upon several factors including the

  taxpayer’s filing status, number of dependents, and amount of “earned income.” The amount of

  the EITC increases in relation to the taxpayer’s “earned income” to a certain threshold, over

  which the taxpayer becomes ineligible to claim the credit.

         13.     One way unscrupulous return preparers manipulate earned income is by reporting

  fictitious earned income or fabricating losses to bring their customers’ earned income into the

  “sweet spot” in order to claim a larger EITC than the customer is entitled to receive. Defendants

  manipulate the earned income they report on returns for customers by reporting false household

  help income, fabricating Schedule A deductions, and falsifying items on Schedule C – Profit or

  Loss from Business. Indeed, IRS data of returns that Defendants prepared during the last two

  years show a high-percentage of returns that claim the EITC. Specifically, for tax year 2017,

  DSJ Tax prepared 461 returns and over half of those returns – 250 returns – claim the EITC.

  Similarly, for tax year 2016, DSJ Tax prepared 414 returns and over half of those returns – 250

  returns – claimed the EITC.

         14.     Because of concerns regarding fraud in claiming the EITC, Congress has required

  that tax preparers comply with certain due diligence requirements prescribed by regulations


                                                   4

                                                                                               17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 5 of 20



  issued by the Department of Treasury when the EITC is claimed on a return. 26 C.F.R. §

  1.6695-2(b) requires that preparers claiming the EITC: (i) complete and submit Form 8867; (ii)

  complete all necessary worksheets showing how the credit was computed; (iii) make reasonable

  inquiries regarding the information necessary to claim the credit and may not ignore implications

  that the information provided is incorrect; and (iv) retain records of the information, documents,

  forms, and worksheets used to compute the credit. If tax preparers fail to exercise adequate due

  diligence when claiming the EITC, they may be subject to penalties.

         15.     The IRS conducted an EITC due diligence examination of Saint-Jean to determine

  whether he was complying with these requirements for tax year 2010. The investigation

  revealed that he did not maintain appropriate records regarding customers who claimed the EITC

  for tax year 2010, and a due diligence penalty was assessed against Saint-Jean for that failure.

         16.     Despite the penalty assessment, Saint-Jean (and by extension DSJ Tax) continued

  to claim improper EITCs on returns he prepared. Interviews by IRS agents of customers of DSJ

  Tax confirm that Saint-Jean and DSJ Tax engage in several abusive schemes and that Defendants

  knowingly misreport information on their customers’ returns.

         17.     Defendants’ signature scheme is artificially raising or lowering the “earned

  income” claimed on their customers’ returns to maximize the amount the EITC claimed without

  crossing the EITC income threshold.

         18.     Examples of this scheme are described below. To protect the identities of

  individual customers, the Complaint refers to each customer by number, e.g., Customer 1, etc. A

  Customer Key, which identifies each customer by name and social security number will be

  served with the Summons and Complaint.




                                                   5

                                                                                                17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 6 of 20



           a. Fabricating Schedule C Losses: For tax year 2015, Customer 1 claimed a

              Schedule C loss of $25,494. A Schedule C is used to report profits or losses from

              a business that a taxpayer operated as a sole proprietor. When interviewed by the

              IRS in December 2016, Customer 1 reported that he did not have a business and

              did not know why the loss was claimed on his return. The return for Customer 1

              was prepared by an employee of DSJ Tax. On the Form 8867 Paid Preparer’s

              Due Diligence Checklist for Customer 1, the preparer noted that Customer 1

              provided a business license as proof of his Schedule C business. Customer 1 did

              not produce such a license because he did not have a business. The tax preparer

              fabricated the Schedule C loss on the return without Customer 1’s knowledge and

              also falsely claimed that she received a copy of a business license as part of the

              Form 8867 Paid Preparer’s Due Diligence Checklist in order to hide her

              manipulation from the IRS. The fabricated losses resulted in a refundable EITC

              of $4,785 to which Customer 1 was not entitled.

           b. Lack of Due Diligence and Fabricating Income: Customer 2’s 2015 return was

              personally prepared by Saint-Jean. Customer 2 operated a hair and jewelry

              business for which Saint-Jean prepared a Schedule C. However, Saint-Jean failed

              to exercise any due diligence to determine the amount of gross-receipts Customer

              2 earned from her business. Worse, in order to report enough earned income to

              claim the maximum EITC, Saint-Jean fabricated $1000 in household help income

              on Customer 2’s 2015 return. Customer 2 did not have any income outside of her

              Schedule C business and did not report that she did to Saint-Jean. Because of




                                                6

                                                                                            17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 7 of 20



                Saint-Jean’s manipulation of Customer 2’s income, she received an extra $1,415

                in EITC to which she was not entitled.

             c. Fabricating Income: Customer 3 only worked as a W-2 wage earner and did not

                have any other income. However, Saint-Jean reported $8,400 in tip income on

                her 2013 return. Customer 3 reported that she did not know why Saint-Jean

                included this information on her return and that she did not discuss having any

                other jobs with him. By fabricating additional income for Customer 3, Saint-Jean

                enabled Customer 3 to claim the maximum refundable EITC of $5,372 for that

                year. Conversely, for tax year 2014, Customer 3’s return reported $6,067 in

                expenses for a non-existent laundry business to fabricate a loss that reduced the

                amount of earned income that Saint-Jean reported. Again, Customer 3 informed

                the IRS that she never had a sole proprietorship and did not know why Saint-Jean

                included that information on her return. By claiming a fictitious loss, Saint-Jean

                increased the EITC that Customer 3 claimed for 2014 by $695.

     19. These examples may be just a small sample of the times that Saint Jean and DSJ Tax

  fraudulently reported business losses or income. In tax year 2017, 151 of the 461 returns

  prepared by Saint-Jean and DSJ Tax included a Schedule C “business,” with 63 of those

  customers claiming losses that – on average – exceeded $10,000.

     20. Another of Saint Jean and DSJ Tax’s abusive schemes is claiming false education credits

  for customers who did not incur any education expenses. For example:

             a. Customer 4’s 2013 tax return claimed a $1,500 American Opportunity and

                Lifetime Learning credit (“AOC”). Although Customer 4’s son attended college

                in 2013, he received financial aid that covered his educational expenses.


                                                  7

                                                                                              17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 8 of 20



                 Customer 4 did not discuss his son’s college attendance with the tax preparer and

                 did not provide a Form 1098-T or any other documentation to support the credit

                 that DSJ’s prepared claimed. The preparer added the credit without Customer 4’s

                 knowledge or consent.

             b. Customer 5’s 2013 tax return claimed a $1,500 AOC. Customer 5’s 2013 return

                 does not list the educational institution that she purportedly attended, while

                 Customer 5’s 2014 tax return claimed a $1,168 AOC for purportedly attending

                 “Nelnet Loan.” Customer 5 did not tell the tax preparer that she attended an

                 educational institution in 2013 or 2014, and confirmed to the IRS that the claims

                 were false.

             c. Preparer 1 is a preparer at DSJ Tax who filed his personal tax return for tax year

                 2014 using DSJ Tax’s EFIN. On that return, he reported that he was entitled to a

                 $1,500 AOC for his attendance at “One Stop Healt [sic] Training Center.”

                 Preparer 1 indicated on his return that he did not have a Form 1098-T from his

                 educational institution but that he attended at least half time for at least one

                 academic period. His return was selected for audit by the IRS. As part of the

                 audit process, the IRS learned that Preparer 1 had never attended an educational

                 institution in 2014. Preparer 1 knew that he had not attended an educational

                 institution in 2014 and yet still falsely claimed that he had.

     21. Saint-Jean and DSJ Tax’s fraudulent conduct in claiming the education credit for their

  customers may not be limited to just these examples. Saint-Jean and DSJ tax reported that 42 of

  their customers were entitled to education credits in 2017, but did not report that Form 1098-T,

  or Tuition Statement, existed for any of the 42 customers who claimed an education credit.


                                                    8

                                                                                                    17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 9 of 20



     22. Finally, Saint-Jean and DSJ Tax also understate the tax their customers report and –

  consequently – the refunds claimed on their returns by claiming expenses, charitable deductions

  and other improper deductions on Schedule A. For example:

             a. Customer 6’s 2015 tax return reported a deduction on Schedule for $2,000 for

                general sales tax. The customer did not purchase a vehicle or any other expensive

                item to claim the $2,000 deduction. Customer 6 did not ask the preparer to

                include the sales tax deduction. There was also a deduction on Schedule A for

                $23,267 in unreimbursed employee expenses. The only expenses that Customer 6

                informed the tax preparer about were chef knives, a chef jacket, traveling between

                locations, use of a cell phone, and car repairs. Customer 6 had no records to

                support any of his expenses and does not know how much he actually spent on

                any of the items that he purchased. Customer 6 stated that the tax preparer

                estimated all of the expenses for him. The tax preparer failed to conduct adequate

                due diligence of Customer 6’s expenses and fraudulently inflated Customer 6’s

                state sales tax and expenses.

             b. Customer 7’s 2015 tax return reported a general sales tax deduction of $3,500 on

                Schedule A. Customer 7 stated that he was not aware of the deduction, that he did

                not purchase a vehicle or any expensive item, and that he did not discuss the

                deduction with the preparer. Customer 7’s 2015 tax return also included

                mortgage interest of $19,710. Mortgage interest was deducted again on Schedule

                E for $10,817. Also included were $3,405 in mortgage insurance premiums,

                which are not deductible. Customer 7’s return also included deductions for

                unreimbursed employee expenses. Customer 7 reported to the IRS that he did not


                                                 9

                                                                                              17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 10 of 20



              keep a mileage log, did not provide receipts from travel, and did not provide

              receipts from uniform purchases. Customer 7 stated that he did not know how the

              tax preparer came up with the amounts claimed and that he was not present when

              his return was prepared. Customer 7’s Itemized deductions appear overstated by

              $39,609 and the sales tax appears overstated by $2,593. By falsely increasing the

              value of the items claimed on Schedule A in ways not discussed with or requested

              by Customer 7, the tax preparer received a greater refund, to which he was not

              entitled.

           c. Customer 8’s 2013 and 2014 tax returns reported cash contributions on Schedule

              A in the amount of $3,854 and $3,754 respectively. Customer 8 stated that he and

              his wife did not provide any records nor have any discussions with Saint-Jean

              regarding cash contributions. Customer 8 also had miscellaneous expenses on

              their 2013 return of $17,856 and on their 2014 return of $17,856. Customer 8

              reported that he had informed Saint-Jean that he had a personal loan for a boat

              and that Saint-Jean had deducted 10 (ten) percent for interest. Customer 8 also

              reported that Saint-Jean suggested that he could deduct expenses for clothing and

              then provided an estimate for that personal expense. Customer 8 stated that Saint-

              Jean also asked Customer 8 about his rent and then deducted that amount as a

              miscellaneous expense. Customer 8 reported that he was unaware that these

              expenses were not deductible. By fabricating cash contributions and including

              expenses that are not deductible, Saint-Jean fraudulently increased the refund

              received by Customer 8.




                                              10

                                                                                          17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 11 of 20



           d. Customer 9’s 2013 tax return reported $3,008 in gifts to charity on Schedule A.

              His 2014 tax return reported $1,800 in gifts to charity on Schedule A. Customer

              9’s total income in 2013 was $23,412 and in 2014 was $22,773. Customer 9

              informed the IRS that he did not make the reported charitable contributions, that

              he did not provide any records suggesting that he did to the tax preparer, and that

              he did not have any discussions with the preparer regarding charitable

              contributions. Customer 9 also claimed $15,343 in unreimbursed employee

              expenses in 2013 and $16,140 in unreimbursed employee expenses in 2014.

              Customer 9 stated that he did provide the tax preparer with gas receipts and car

              expenses, but that he did not separate personal expenses from employee expenses.

              Customer 9 further stated that the tax preparer came up with numbers for dry-

              cleaning, shoes, and cellphone expenses without receipts from him. By

              fabricating gifts to charity and including expenses that are not deductible, the

              preparer fraudulently increased the refund received by Customer 9.

           e. Customer 4, discussed above, also had cash contributions claimed on his 2013 and

              2014 tax returns in the amounts of $3,628 and $3,215 respectively. Customer 4

              stated that he did not make any cash contributions and did not discuss any with

              the tax preparer. His 2013 and 2014 returns also claimed unreimbursed employee

              expenses on Schedule A in the amounts of $15,073 and $13,321. Customer 4

              stated that he was asked whether he had job expenses and replied that he had to

              buy tools, but that no receipts were requested and that he never discussed the

              amounts that he spent on tools. He also didn’t recall discussing mileage or




                                               11

                                                                                            17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 12 of 20



                  utilities. By fabricating cash contributions and including expenses that are not

                  deductible, the preparer fraudulently increased the refund received by Customer 4.

      23. Saint-Jean and DSJ Tax’s fraudulent conduct in claiming these deductions and expense

  may not be limited to just these examples. For tax year 2017, 92 returns claimed Schedule A

  deductions outside of state and local income tax and 56 returns claimed unreimbursed employee

  expenses.

      24. The time to file 2018 federal income tax returns is scheduled to start on January 29, 2019

  and end on April 17, 2019. Although Defendants have yet to file any returns for the 2018 tax

  year, Defendants’ conduct in previous years strongly suggests that they will continue to prepare

  and file returns for customers that understate the tax that those customers owe and/or overstate

  the refunds that they claim.

                                 HARM TO THE UNITED STATES

      25. Saint-Jean and DSJ Tax’s pattern of preparing returns that understate customers’ taxes

  and/or overstate their refunds or credits, through the schemes described above, has resulted in the

  loss of federal tax revenue.

      26. In many instances, Saint-Jean and DSJ Tax’s fraudulent overstatement of their

  customers’ refunds and credits caused the United States to issue refunds that the customers were

  not entitled to receive.

      27. Based on the returns that it has examined, the IRS estimates that the United States has

  lost hundreds of thousands of dollars in tax revenue from Defendants’ consistent understatement

  of liabilities/overstatement of refunds. In addition, the United States has had to bear the

  substantial cost of examining the returns Defendants have prepared and collecting the

  understated liabilities from their customers.


                                                   12

                                                                                                17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 13 of 20



     28. In addition to the direct harm caused by preparing tax returns that fraudulently understate

  customers’ tax liabilities and/or overstate their refunds, Defendants’ activities encourage

  noncompliance by the customers with internal revenue laws by preparing returns that did not

  honestly and accurately reflect the information the customers provided.

     29. Similarly, Defendants’ fraudulent use of the Earned Income Tax Credit undermines

  public confidence in a statutory credit meant to encourage low-income workers with young

  children to maintain employment.

     COUNT I: INJUNCTION UNDER 26 U.S.C. § 7407 FOR CONDUCT SUBJECT TO
                   PENALTY UNDER 26 U.S.C. §§ 6694 and 6695

     30. The United States incorporates by reference the allegation in paragraphs 1 through 29.

     31. Section 7407 of the Internal Revenue Code authorizes a district court to enjoin a person

  who is a tax return preparer from engaging in certain conduct or from further acting as a tax

  return preparer. The prohibited conduct justifying an injunction includes, inter alia, the

  following:

               a. Engaging in conduct subject to penalty under 26 U.S.C. § 6694(a), which

                  penalizes a tax return preparer who prepares a return that contains an

                  understatement of tax liability or an overstatement of a refund or credit due to an

                  unreasonable position that the preparer knew or should have known was

                  unreasonable;

               b. Engaging in conduct subject to penalty under 26 U.S.C. § 6694(b), which

                  penalizes a tax return preparer who prepares a return that contains an

                  understatement of tax liability or an overstatement of a refund or credit due to

                  willful or reckless conduct;



                                                   13

                                                                                                17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 14 of 20



             c. Engaging in conduct subject to penalty under 26 U.S.C. § 6695(g), which

                 penalizes a tax return preparer who does not exercise due diligence in determining

                 eligibility for earned income tax credits and for American opportunity tax credits

                 and/or child tax credits; and

             a. Engaging in any other fraudulent or deceptive conduct that substantially interferes

                 with the proper administration of the internal revenue laws.

     32. In order for a court to issue such an injunction, the court must find that:

             a. The tax return preparer engaged in the prohibited conduct; and

             b. Injunctive relief is appropriate to prevent the reoccurrence of such conduct.

     33. If a tax return preparer’s conduct is continual or repeated and the court finds that a

  narrower injunction would not be sufficient to prevent the preparer’s interference with the proper

  administration of the internal revenue laws, the court may permanently enjoin the person from

  acting as a tax return preparer. See 26 U.S.C. § 7407(b).

     34. Saint-Jean and DSJ Tax have continually and repeatedly engaged in conduct subject to

  penalty under 26 U.S.C. § 6694 by preparing returns that understate their customers’ tax

  liabilities and overstate their refunds and credits. As described above, Saint-Jean and DSJ Tax

  prepared returns for customers that claim deductions for expenses that were not incurred by the

  customers and credits to which the customers were not entitled. Saint-Jean and DSJ Tax have

  done so with the knowledge that the positions they took on returns were unreasonable and lacked

  substantial authority. Saint-Jean and DSJ Tax thus engaged in conduct subject to penalty under

  26 U.S.C. § 6694(a).




                                                  14

                                                                                                  17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 15 of 20



     35. Additionally, Saint-Jean and DSJ Tax have engaged in conduct subject to penalty under

  26 U.S.C. § 6694(b) by willfully understating customers’ liabilities, overstating their refunds and

  credits, and acting with a reckless and intentional disregard of rules and regulations.

     36. Saint-Jean and DSJ Tax have also engaged in conduct subject to penalty under 26 U.S.C.

  § 6695(g) by repeatedly failing to exercise due diligence in determining the eligibility of their

  customers to claim the EITC.

     37. Saint-Jean and DSJ Tax’s conduct substantially interferes with the administration of the

  internal revenue laws. Injunctive relief is necessary to prevent this misconduct because, absent

  an injunction, Saint-Jean and DSJ Tax are likely to continue preparing false federal income tax

  returns.

     38. A narrower injunction would be insufficient to prevent Saint-Jean and DSJ Tax’s

  interference with the administration of the internal revenue laws. Saint-Jean and DSJ Tax

  prepare returns understating their customers’ liabilities and overstating their refunds and credits

  through multiple schemes that report false information on their customers’ tax returns. In

  addition, the IRS may not yet have identified all of the schemes used by Saint-Jean and DSJ Tax

  to understate liabilities and overstate refunds and credits. Failure to permanently enjoin Saint-

  Jean and DSJ Tax will require the IRS to spend additional resources to uncover all of the future

  schemes. The harm resulting from these schemes includes both the expenditure of these

  resources and the revenue loss caused by the improper deductions and credits Saint-Jean and DSJ

  Tax claim on returns they prepare. Accordingly, only a permanent injunction is sufficient to

  prevent future harm. Saint-Jean and DSJ Tax should be permanently enjoined from acting as a

  tax return preparer.




                                                   15

                                                                                               17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 16 of 20



     COUNT II: INJUNCTION UNDER 26 U.S.C. § 7408 FOR CONDUCT SUBJECT TO
                       PENALTY UNDER 26 U.S.C. § 6701

     39. The United States incorporates by reference the allegations contained in paragraphs 1

  through 29.

     40. Section 7408 of the Internal Revenue Code authorizes a district court to enjoin any

  person from engaging in conduct subject to penalty under 26 U.S.C. § 6701, which penalizes a

  person who aids or assists in the preparation of tax returns that the person knows will result in an

  understatement of tax liability.

     41. Saint-Jean and DSJ Tax have engaged in conduct subject to penalty under 26 U.S.C. §

  6701 by preparing income tax returns that claim credits and deductions that they knew to be

  improper, false, and/or inflated.

     42. Saint-Jean and DSJ Tax’s repeated actions fall within 26 U.S.C. § 7408, and injunctive

  relief is appropriate to prevent reoccurrence of this conduct.

        COUNT III: INJUNCTION UNDER 26 U.S.C. § 7402 FOR UNLAWFUL
    INTERFERENCE WITH THE ENFORCEMENT OF INTERNAL REVENUE LAWS

            43.   The United States incorporates by reference the allegations contained in

  paragraphs 1 through 29.

            44.   Section 7402(a) of the Internal Revenue Code authorizes a court to issue orders of

  injunction as may be necessary or appropriate for the enforcement of the internal revenue laws.

            45.   Saint-Jean and DSJ Tax have repeatedly and continually engaged in conduct that

  interferes substantially with the administration and enforcement of the internal revenue laws.

            46.   If Saint-Jean and DSJ Tax continue to act as a tax return preparer, their conduct

  will result in irreparable harm to the United States, and the United States has no adequate remedy

  at law.


                                                   16

                                                                                               17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 17 of 20



         47.     Saint-Jean and DSJ Tax’s conduct has caused and will continue to cause tax

  losses to the United States Treasury, much of which may be undiscovered and unrecoverable.

  Moreover, unless Saint-Jean and DSJ Tax are enjoined from preparing returns, the IRS will have

  to devote substantial and unrecoverable time and resources auditing her customers individually

  to detect understated liabilities and overstated refund and credit claims.

         48.     The detection and audit of erroneous tax credits and deductions claimed on

  returns prepared by Saint-Jean and DSJ Tax would be a significant burden on IRS resources.

     WHEREFORE, Plaintiff, the United States of America, respectfully prays for the following:

     A. That the Court find that Saint-Jean and DSJ Tax have repeatedly and continually engaged

  in conduct subject to penalty under 26 U.S.C. §§ 6694 and 6695 and that injunctive relief is

  appropriate under 26 U.S.C. § 7407 to prevent recurrence of that conduct;

     B. That the Court find that Saint-Jean and DSJ Tax have repeatedly and continually engaged

  in conduct subject to penalty under 26 U.S.C. § 6701 and that injunctive relief is appropriate

  under 26 U.S.C. § 7408 to prevent recurrence of that conduct;

     C. That the Court find that Saint-Jean and DSJ Tax have repeatedly and continually engaged

  in conduct that substantially interferes with the proper enforcement and administration of the

  internal revenue laws and that injunctive relief is appropriate under 26 U.S.C. § 7402(a) to

  prevent recurrence of that conduct;

     D. That the Court enter a permanent injunction prohibiting Saint-Jean and DSJ Tax and any

  other persons working in concert or participation with them from directly or indirectly:

                 1.      Preparing, assisting in the preparation of, or directing the preparation of

                 federal returns, amended returns, or other tax-related documents or forms,




                                                   17

                                                                                                 17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 18 of 20



                including any electronically submitted tax returns or tax-related documents, for

                any entity or person other than themselves;

                2.     Using, maintaining, renewing, obtaining, transferring, selling, or assigning

                any PTIN or EFIN;

                3.     Owning, managing, working for, profiting from, or volunteering for any

                individual, business, or entity engaged in tax return preparation;

                4.     Transferring, selling, or assigning their customer lists and/or other

                customer information;

                5.     Engaging in activity subject to penalty under 26 U.S.C. §§ 6694, 6695,

                and/or 6701;

                6.     Engaging in conduct that substantially interferes with the proper

                administration and enforcement of the tax laws.

     E. That the Court enter an injunction requiring Saint-Jean and DSJ Tax, at their own

  expense:

                1.     To send by certified mail, return receipt requested, a copy of the final

                injunction entered against Saint-Jean and DSJ Tax in this action, as well as a copy

                of the Complaint setting forth the allegations as to how Saint-Jean and DSJ Tax

                fraudulently prepared federal income tax returns, to each person for whom Saint-

                Jean and DSJ Tax prepared federal income tax returns or any other federal tax

                forms after January 1, 2015;

                2.     To surrender to the Secretary of the Treasury or his delegate any and all

                PTINs held by, assigned to, or used by Saint-Jean and DSJ Tax pursuant to 26




                                                 18

                                                                                               17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 19 of 20



                 U.S.C. § 6109, and the EFINs held by, assigned to, or used by Saint-Jean and DSJ

                 Tax;

                 3.     To prominently post a copy of the injunction on any website Defendants

                 maintain and in Saint-Jean and DSJ Tax’s place of business where tax returns

                 were prepared by Saint-Jean and DSJ Tax;

                 4.     To deliver a copy of the injunction to Saint-Jean and DSJ Tax’s

                 employees, contractors, and vendors;

                 5.     To file sworn statement with the Court evidencing their compliance with

                 the foregoing directives within forty-five (45) days of entry of the final injunction

                 in this action; and

                 6.     To keep records of Saint-Jean and DSJ Tax’s compliance with the

                 foregoing directives, which may be produced to the Court, if requested or the

                 United States pursuant to paragraph F, infra;

     F. That the Court enter an order allowing the United States to monitor Defendants’

  compliance with the injunction and to engage in post-judgment discovery in accordance with the

  Federal Rules of Civil Procedure; and

     G. That the Court grant the United States such other and further relief as the Court deems

  appropriate.




                                                  19

                                                                                               17240527.4
Case 0:19-cv-60126-RNS Document 1 Entered on FLSD Docket 01/15/2019 Page 20 of 20



  Dated: January 15, 2019            Respectfully submitted,

                                     RICHARD E. ZUCKERMAN
                                     Principal Deputy Assistant Attorney General

                               By:   /s/ Joanna L. Barry
                                     JOANNA L. BARRY
                                     Trial Attorney, Tax Division
                                     Department of Justice
                                     P.O. Box 14198
                                     Washington, DC 20044
                                     Telephone: (202) 353-7205
                                     Fax: (202) 514-9868
                                     joanna.l.barry@usdoj.gov

                                     Of Counsel:
                                     Benjamin G. Greenberg
                                     United States Attorney




                                       20

                                                                                   17240527.4
